         Case 3:20-cv-00799-JWD-SDJ              Document 1       11/23/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

BRANDINA ALLEN, INDIVIDUALLY *        CIVIL ACTION No.:
AND ON BEHALF OF HER MINOR      *
CHILD             *
          Plaintiffs            *     DIVISION:
                                *
VERSUS                          *
                                *
AMERICAN TRANSPORTATION         *
GROUP INSURANCE RISK            *
RETENTION GROUP, INC. , JPN     *    JUDGE:
EXPRESS INC AND HARPRETT SINGH*
          Defendants            *     MAGISTRATE:
                                *
****************************************************
                        PETITION FOR REMOVAL

       Defendant, American Transportation Group Insurance Risk Retention Group, Inc., files this

Petition for Removal pursuant to 28 U.S.C. §1332 and §1441, and hereby removes this matter from

the 18th Judicial District Court for the Parish of West Baton Rouge, State of Louisiana, to the docket

of this Honorable Court on the grounds set forth below:

       1)      Plaintiffs, Brandina Allen, individually and on behalf of her minor child, are

               Louisiana citizen, and she filed her Petition for Damages on July 9, 2020, against

               defendants, American Transportation Group Insurance Risk Retention Group, Inc,

               JPN Express, Inc., and Harpreet Singh. (See Plaintiffs’ Petition for Damages, which

               is attached hereto and included as part of the certified record marked hereto as

               Exhibit “A”).

       2)      Defendant, American Transportation Group Insurance Risk Retention Group, Inc.,

               is a foreign insurer, domiciled at 555 Fayetteville Street, Suite 201, in Raleigh, North

               Carolina, with its principal place of business at 6752 Rock Spring Road, Suite 310,
 Case 3:20-cv-00799-JWD-SDJ           Document 1       11/23/20 Page 2 of 8




     Wilmington, North Carolina, and is considered a citizen of the State of North

     Carolina, whose agent for service is the Louisiana Commissioner of Insurance, 1702

     N. Third Street, Baton Rouge, Louisiana 70802, and who was served with the

     Citation and copy of Petition for Damages on July 21, 2020. (See service of Process

     Notices and Citations attached hereto and marked for identification as Exhibit "B").

3)   Defendant, JPN Express, Inc., is a California corporation with a company number

     of C4133030, with its principal place of business 4101 Brittany Street, Apt. 223,

     Bakersfield, California 93312, and is considered a citizen of Kern County, in the

     State of California, whose agent for service is Parminder Singh, 4101 Brittany Street,

     Apt. 223, Bakersfield, Kern County, California 93312, and who was to be served

     with the Petition for Damages through Long Arm Service and to date, there is no

     confirmation of service and no Affidavit of Service has been filed into the record of

     this suit. However, the undersigned will enter an appearance on its behalf upon

     service.

4)   Defendant, Harpreet Singh, is a person of full age and majority and a resident of

     Kern County in the State of California, and who was to be served with the Petition

     for Damages through Long Arm Service and to date, there is no confirmation of

     service and no Affidavit of Service has been filed into the record of this suit.

     However, the undersigned will enter an appearance on its behalf upon service.

5)   The suit seeks damages from the defendants, American Transportation Group

     Insurance Risk Retention Group, Inc., JPN Express, Inc., and Harpreet Singh, for

     personal injuries allegedly sustained by plaintiffs, as a result of a collision that

     occurred on July 20, 2019, when traveling on I-10 in West Baton Rouge, Louisiana.
     Case 3:20-cv-00799-JWD-SDJ            Document 1        11/23/20 Page 3 of 8




6)       Plaintiffs’ Petition for Damages is silent as to the amount in controversy.

I.       REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT
         MATTER JURISDICTION PURSUANT TO 28 U.S.C. § 1332.

9)       28 U.S.C. § 1332 provides federal district court with concurrent original jurisdiction

         in cases “where the matter in controversy exceeds the sum of or value of $75,000.00,

         exclusive of interest and costs, and is between, - (1) citizens of different States.”

         A.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.

10)      The Fifth Circuit has explained that for purposes of establishing removal jurisdiction,

         a defendant may demonstrate that the amount in controversy exceeds $75,000.00, “in

         either of two ways: (1) by demonstrating that it is ‘facially apparent’ from the petition

         that the claim likely exceeds $75,000.00, or (2) ‘by setting forth the facts in

         controversy-preferably in the removal petition, but sometimes by affidavit-that

         support a finding of the requisite amount.’” Grant v. Chevron Phillips Chemical, Co.,

         309 F.3d 864, 868 (5th Cir. 2002) (emphasis in original) (quoting Allen v. R &H Oil

         & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).

11)      In Paragraph 10, of the Petition for Damages, the plaintiff, Brandina Allen, alleges

         she sustained “severe and disabling injuries, including, but not limited to: 1)

         Traumatic Brain Injury; 2) Headaches; 3) Neck pain; 4) Shoulder pain; 5) Arm pain;

         6) Chest pain; 7) Back Pain; 8) Leg pain; 9) Foot pain; and other injuries...”.

12)      In Paragraph 11, of the Petition for Damages, the plaintiff, minor child, alleges that

         he sustained “severe and disabling injuries...”.

13)      On October 20, 2020, the defendant, American Transportation Group Insurance

         Risk Retention Group, Inc., propounded Requests for Admission to Fact to plaintiff
 Case 3:20-cv-00799-JWD-SDJ             Document 1       11/23/20 Page 4 of 8




      requesting that plaintiffs admit or deny that the damages of plaintiffs’ suit amounts

      to $75,000.00 and plaintiff to date, November 23, 2020, has failed to respond to the

      Request for Admission; therefore they are now deemed admitted, and this Removal

      Petition is filed within thirty (30) days of receipt of papers confirming the existence

      of diversity jurisdiction. (Please see the attached hereto as Exhibit “C”).

      B.      COMPLETE DIVERSITY

14)   Plaintiffs, Brandina Allen, a person of full age and majority and is a Louisiana

      citizen, living and residing in Natchitoches Parish, and her minor child lives and

      resides with Brandina Allen.

15)   Defendant, American Transportation Group Insurance Risk Retention Group, Inc.,

      is a foreign insurer, domiciled at 555 Fayetteville Street, Suite 201, in Raleigh, North

      Carolina, with its principal place of business at 6752 Rock Spring Road, Suite 310,

      Wilmington, North Carolina, and is considered a citizen of the State of North

      Carolina, whose agent for service is the Louisiana Commissioner of Insurance, 1702

      N. Third Street, Baton Rouge, Louisiana 70802, and who was served with the

      Citation and copy of Petition for Damages on July 21, 2020. (See service of Process

      Notices and Citations attached hereto and marked for identification as Exhibit "B").

16)   Defendant, JPN Express, Inc., is a California corporation with a company number

      of C4133030, with its principal place of business 4101 Brittany Street, Apt. 223,

      Bakersfield, California 93312, and is considered a citizen of the State of California,

      whose agent for service is Parminder Singh, 4101 Brittany Street, Apt. 223,

      Bakersfield, California 93312, and who was to be served with the Petition for

      Damages through Long Arm Service and to date, there is no confirmation of service
  Case 3:20-cv-00799-JWD-SDJ            Document 1       11/23/20 Page 5 of 8




      and no Affidavit of Service has been filed into the record of this suit.

17)   Defendant, Harpreet Singh, is a person of full age and majority and a resident of the

      State of California and who was to be served with the Petition for Damages through

      Long Arm Service and to date, there is no confirmation of service and no Affidavit

      of Service has been filed into the record of this suit.

18)   Accordingly, there is complete diversity of citizenship between the plaintiffs and the

      defendants.

19)   This is a civil action over which the United States District Court for the Middle

      District of Louisiana has concurrent original jurisdiction under the provisions of 28

      U.S.C. § 1332, et. seq., as the amount in controversy, evidenced by the discovery

      responses of plaintiff to defendants from plaintiff’s counsel exceeds SEVENTY-

      FIVE THOUSAND AND NO/100 DOLLARS ($75,000.00), exclusive of interest

      and costs, and complete diversity exists between all adverse parties.

II.   AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION

      GROUP, INC. HAS SATISFIED THE PROCEDURAL REQUIREMENTS

      FOR REMOVAL

20)   There has been no confirmation of service by the Louisiana Long Arm Statute of the

      Petition for Damages on the defendant, JPN Express, Inc., as there is no Affidavit of

      Service filed into the State court record of this suit and the defendant has not made

      an appearance in this suit. However, the undersigned will file responsive pleadings

      on its behalf after service is made.

21)   There has been no confirmation of service by the Louisiana Long Arm Statute of the

      Petition for Damages on the defendant, Harprett Singh, as there is no Affidavit of
 Case 3:20-cv-00799-JWD-SDJ             Document 1        11/23/20 Page 6 of 8




      Service filed into the State court record of this suit and the defendant has not made

      an appearance in this suit. However, the undersigned will file responsive pleadings

      on his behalf after service is made.

22)   Defendant, Transport Risk Solutions Risk Retention Group, Inc., was served through

      its agent of service with the Citation and copy of Petition for Damages on July 21,

      2020. (See service of Process Notices and Citations attached hereto and marked for

      identification as Exhibit "B").

23)   Plaintiffs’ Petition for Damages does not offer a binding stipulation that plaintiff will

      not seek to enforce any judgment that may be awarded in excess of $75,000.00, as

      would be required pursuant to Davis v. State Farm, No. 06-560, slip op. (E.D. La.

      June 7, 2006. (See Exhibit “A”).

24)   In Paragraph 10, of the Petition for Damages, the plaintiff, Brandina Allen, alleges

      she sustained “severe and disabling injuries, including, but not limited to: 1)

      Traumatic Brain Injury; 2) Headaches; 3) Neck pain; 4) Shoulder pain; 5) Arm pain;

      6) Chest pain; 7) Back Pain; 8) Leg pain; 9) Foot pain; and other injuries...”.

25)   In Paragraph 11, of the Petition for Damages, the plaintiff, minor child, alleges that

      he sustained “severe and disabling injuries...”.

26)   On October 20, 2020, the defendant, American Transportation Group Insurance

      Risk Retention Group, Inc., propounded Requests for Admission to Fact to plaintiff

      requesting that plaintiffs admit or deny that the damages of plaintiffs’ suit amounts

      to $75,000.00 and plaintiff to date, November 23, 2020, has failed to respond to the

      Request for Admission; therefore they are now deemed admitted, and this Removal

      Petition is filed within thirty (30) days of receipt of papers confirming the existence
 Case 3:20-cv-00799-JWD-SDJ            Document 1       11/23/20 Page 7 of 8




      of diversity jurisdiction. (Please see the attached hereto as Exhibit “C”).

27)   Jurisdiction is founded in the existence of diversity jurisdiction under 28 U.S.C.§

      1332, which grants federal courts concurrent jurisdiction over claims where the

      matter in controversy exceeds the sum or value of SEVENTY-FIVE THOUSAND

      AND NO/100 DOLLARS (75,000.00), exclusive of interest and costs, and is between

      citizens and corporations of different States.

28)   The undesigned counsel of defendant, American Transportation Group Insurance

      Risk Retention Group, Inc., will represent the unserved defendants, JPN Express,

      Inc. and Harprett Singh, and will file their responsive pleading in this Honorable

      Court.

29)   The 18th Judicial District Court for the Parish of West Baton Rouge, State of

      Louisiana, is located within the Middle District of Louisiana pursuant to 28 U.S.C.

      § 1441(a) because it is the “district and division embracing the place where such

      action is pending.”

30)   No previous application has been made by defendants, American Transportation

      Group Insurance Risk Retention Group, Inc., JPN Express, Inc. and Harprett Singh,

      in this case for the relief requested herein. There will be consent to this removal by

      the unserved defendants.

31)   Pursuant to 28 U.S.C.§ 1446(a), a certified copy of the 18th Judicial District Court’s

      record is attached hereto as Exhibit “A.”

32)   Pursuant to 28 U.S.C.§ 1446(a), a copy of this Petition for Removal is being served

      upon counsel for plaintiff, and a Notice of Removal is being forwarded to be filed

      with the Clerk of Court for the 18th Judicial District Court for the Parish of West
         Case 3:20-cv-00799-JWD-SDJ               Document 1        11/23/20 Page 8 of 8




               Baton Rouge, State of Louisiana, and sent to the counsel for plaintiffs.

       33)     Defendant, American Transportation Group Insurance Risk Retention Group, Inc.

               desires and is entitled to a trial by jury of all issues.

       WHEREFORE, defendant, American Transportation Group Insurance Risk Retention

Group, Inc., hereby remove this action from the 18th Judicial District Court for the Parish of West

Baton Rouge, State of Louisiana, to the docket of the United States District Court for the Middle

District of Louisiana.

                                                Respectfully submitted,

                                                THE TRUITT LAW FIRM
                                                A Limited Liability Company



                                                    s// Jack E. Truitt
                                                JACK E. TRUITT, BAR NO. 18476, T.A.
                                                LOU ANNE MILLIMAN, BAR NO. 23869
                                                MICHELLE MAYNE DAVIS, BAR NO. 23027
                                                NANCY N. BUTCHER, BAR NO. 24178
                                                LAUREN A. DUNCAN, BAR NO. 37105
                                                149 North New Hampshire Street
                                                Covington, Louisiana 70433
                                                Telephone: (985) 327-5266
                                                Facsimile: (985) 327-5252
                                                Email: mail@truittlaw.com
                                                Counsel for American Transportation Group
                                                Insurance Risk Retention Group, Inc.

                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been duly served on all counsel

of record by depositing same into the U.S. Mail, postage pre-paid, and/or by hand and/or by facsimile

and/or by electronic means on November 23, 2020.



                                                     s//Jack E. Truitt
